Abrams, J.
We granted the defendant’s application for further appellate review, see Commonwealth v. Conaghan, 48 Mass. App. Ct. 304 (1999), to determine, among other issues,1 whether *106Conaghan’s motion for a competency examination or examinations pursuant to G. L. c. 123, § 15 (a),* 2 was erroneously denied. Conaghan filed her motion four and one-half years after she pleaded guilty to manslaughter in the death of her minor son.
1. The standard. A postsentence motion to withdraw a plea is treated as a motion for a new trial. See Commonwealth v. Russin, 420 Mass. 309, 318 (1995), quoting Mass. R. Crim. P. 30 (b), 378 Mass. 900 (1979). A “plea is valid only when the defendant offers it voluntarily, with sufficient awareness of the relevant circumstances, Brady v. United States, 397 U.S. 742, 748-749 (1970), and with the advice of competent counsel. Id. at 758.” Commonwealth v. Fernandes, 390 Mass. 714, 715-716 (1984). “[A] guilty plea is void if it is involuntary and unintelligent for any reason.” Huot v. Commonwealth, 363 Mass. 91, 96 (1973).
We conclude that Conaghan’s motions cannot be decided without examination or examinations by an expert in the field of battered woman syndrome. We therefore vacate the order denying her an examination or examinations pursuant to G. L. c. 123, § 15 (a), on the issue of competence to assist her counsel and to enter a voluntary plea of guilty. Dusky v. United States, 562 U.S. 402 (1960). We remand this matter to the Superior Court which should order an examination or examinations pursuant to G. L. c. 123, § 15 (a), by an expert in battered woman syndrome, and for such further proceedings as are needed in light of the expert’s opinion.
2. Conaghan’s plea hearing. At the plea hearing, the assistant district attorney read Conaghan’s statement to the police concerning the events surrounding her son’s death. Conaghan told the police that no one else was in the house when she pushed her son and that she previously had pushed him in the same manner four or five other times. Additionally, she stated *107that these punishments had begun in September, 1991,3 and that there was no one else present when they took place. Conaghan also stated twice in response to the judge’s questions that she was pleading guilty out of her own free will. The trial judge4 specifically asked her whether anybody had threatened her or made promises in order to get her to plead guilty and she replied, “No.”
(a) Materials in support of motion to withdraw guilty plea and for new trial. In support of her motion to withdraw the guilty plea and for a new trial, Conaghan filed supplementary materials regarding Paul Haynes’s violent conduct with other women and children; an affidavit narrating her own history of physical and psychological abuse, and some of her psychiatric and medical records since her incarceration. The judge concluded that there was nothing in Conaghan’s affidavit creating a substantial issue that would require a psychiatric examination or examinations and an evidentiary hearing.
(b) Conaghan’s affidavit. In 1991, Conaghan met Paul Haynes. Shortly after beginning a relationship with Haynes, he moved in with her. Because Haynes was unemployed, Conaghan used her earnings and child support payments to pay his rent and bills. Haynes told Conaghan that he worked for an individual named “Tony” who was affiliated with the mafia. Haynes would often threaten Conaghan with Tony if she did not obey him or if she displeased him in any way. While she was living with Haynes, she learned that Haynes also owned a gun. Haynes ordered Conaghan to punish her son physically in order to cure his behavioral problems and illnesses. Haynes also physically punished Conaghan’s son. At Haynes’s direction, Conaghan assisted him. According to Conaghan, prior to Haynes’s moving in she had only punished her son through nonphysical means.
Conaghan stated in her affidavit that Haynes instructed her to lie to the authorities about her son’s death. Haynes told her to “cover for him” because, if charged, he would receive life imprisonment given his prior criminal record. Haynes also *108instructed Conaghan to kill herself. When she refused, Haynes instructed her to turn herself in to the authorities; Conaghan did so. In addition, Haynes continued to instruct her on what to tell her lawyer and the authorities. According to Conaghan, Haynes also told her to plead guilty in order to avoid further investigation which might result in his being charged.
(c) Conaghan’s psychiatric records. Conaghan submitted some of her mental treatment records since her incarceration. She has received extensive therapy for severe bipolar disorder. These records also make references to her “past tendencies to be lorded over by abusive males.” Conaghan has not been evaluated for battered woman syndrome while at the Massachusetts Correctional Institution at Framingham, because diagnosis of and treatment for battered woman syndrome is beyond the mandate of the prison’s medical services department.
(d) Evidence at Paul Haynes’s trial. One year and eleven months after Conaghan’s plea, Haynes was convicted by a jury of forcible rape of a child, indecent assault and battery on a child under fourteen years of age, assault and battery, and assault and battery by means of a dangerous weapon in connection with his abuse of James and Joyce Sanford.5 The partial transcript of that trial submitted by Conaghan in support of her motion to withdraw her guilty plea and for a new trial reveals the violent and abusive personality of Paul Haynes.
Haynes moved in with Rebekah Sanford. He brought Conaghan with him and told Sanford that Conaghan was his sister. The testimony reveals that the Sanford children, especially James, were continually “disciplined” by Haynes. The testimony revealed the Sanfords’ fear of Haynes and fear of being killed. Conaghan’s affidavit expressed the same fear.
Conaghan testified at Haynes’s trial. She said Haynes would beat the Sanford children and afterward show her the bruises to humiliate the children. According to Conaghan, Haynes was particularly violent toward James.
Haynes also would talk to Conaghan about Tony who was involved in the mafia and was “very mean and . . . when he wanted something, he got it and didn’t care how he got it.” Conaghan also said that Haynes had a gun in his briefcase and that he would carry his briefcase with him “all the time.” After Conaghan and Haynes separated in May, 1992, they continued *109to exchange letters until sometime in October, 1992,6 after Conaghan’s plea to manslaughter. At Haynes’s trial, Conaghan stated that she “still loved him in a sense because of what we shared but that he was now in her past.”
(e) Investigative reports from the district attorney’s office. The district attorney’s office interviewed friends of Rebekah and various other women involved with Haynes prior to his trial. These reports reveal Paul Haynes as a violent and abusive person, especially toward women and children.
3. Delay. The Commonwealth asserts that Conaghan’s delay makes her claim not credible. The Commonwealth also asserts that Conaghan is not credible because she did not come forward until after Haynes’s trial.7 Where, as here, the claim is that Conaghan was not competent rationally to assist her counsel in her defense or to meet the constitutional requirement that a plea must be voluntary with “sufficient present ability to consult with [her] lawyer with a reasonable degree of rational understanding and whether [she] has a rational as well as factual understanding of the proceedings against [her],” Dusky v. United States, 362 U.S. 402 (1960); Commonwealth v. Robbins, 431 Mass. 442, 445 (2000), expert testimony is required. See Commonwealth v. Crawford, 429 Mass. 60, 64-65 (1999).
Evidence of battered woman syndrome is “material to the issue whether [Conaghan] could assist her counsel in preparing a defense that served her best interests.” McMaugh v. State, 612 A.2d 725, 732 (R.I. 1992). A common characteristic of battered women is a learned helplessness which manifests itself in the inability to perceive herself as abused and to communicate the abuse to others. Commonwealth v. Pike, 431 Mass. 212, 222 (2000). Evidence of battered woman syndrome may be considered newly discovered evidence warranting a new trial because usually there is delay in coming forward with information on the abuse, even if there were some knowledge of the abuse at trial. Id. See United States v. Brown, 891 F. Supp. 1501, 1509-1510 (D. Kan. 1995) (granting new trial because there was no way trial counsel would have discovered defendant suffered from battered woman syndrome because victims usu*110ally do not come forward with information on abuse); McMaugh v. State, supra (noting that it was not until after defendant began serving her sentence that she was able to reveal she was victim of extreme abuse and domination). Therefore, the fact that Conaghan was not able to come forward with claims of abuse at the hands of Haynes until 1997 does not render her allegations less credible, if she suffered from battered woman syndrome.
4. Conclusion. Conaghan’s motion raises a serious question as to her mental competency to assist her attorney in establishing a defense and to plead guilty voluntarily. On this record, Conaghan is entitled to an examination or examinations by an expert in battered woman syndrome under G. L. c. 123, § 15 (a), as to her competency to assist counsel in her defense and to enter a voluntary plea due to battered woman syndrome. G. L. c. 123, § 15 (a), provides that “[wjhenever a court of competent jurisdiction doubts whether a defendant in a criminal case is competent to stand trial or is criminally responsible by reason of mental illness or mental defect, it may at any stage of the proceedings . . . order an examination of such defendant to be conducted by one or more qualified . . . psychologists . . . when an examination is ordered, the court shall instruct the examining physician or psychologist in the law for determining mental competence to stand trial and criminal responsibility” (emphasis added).8 Nothing in the statute limits the time within which this must be done. The Legislature clearly made a G. L. c. 123, § 15 (a), examination available at any stage of the proceedings. A statute is to be interpreted according to the plain and ordinary meaning of its words. Commonwealth v. Colon-Cruz, 393 Mass. 150, 167 (1984); Rambert v. Commonwealth, 389 Mass. 771, 773 (1983). Because the language of G. L. c. 123, § 15 (a), is clear, we give effect to its plain and ordinary meaning and need not look beyond the words of the statute. As we have previously stated, “none of the words of a statute is to be disregarded'as superfluous.” Milton v. Metropolitan Dist. Comm’n, 342 Mass. 222, 225 (1961), quoting Bolster v. Commissioner of Corps. & Taxation, 319 Mass. 81, 84-85 (1946). The dissent fails to give the plain and ordinary meaning to the words of the statute. Post at 112-115.
*111The order denying Conaghan’s motion for a court-appointed expert under G. L. c. 123, § 15 (a), is vacated, the case is remanded to the Superior Court for an examination or examinations by an expert on battered woman syndrome to determine (1) whether Conaghan was suffering from battered woman syndrome; (2) whether, if she were suffering from battered woman syndrome, Conaghan had the ability at the time of that plea to assist her attorney in preparing her defense; (3) whether, if she were suffering from battered woman syndrome, Conaghan was competent voluntarily to plead guilty; and (4) whether, if she were suffering from battered woman syndrome, Conaghan pleaded “with a reasonable degree of rational understanding” and with a “rational as well as factual understanding of the proceedings against [her].” Dusky v. United States, supra at 402. Commonwealth v. Robbins, supra at 445. See McMaugh v. State, supra at 732.
The order denying the motion for a competency examination or examinations is vacated. The matter is remanded to the Superior Court proceeding consistent with this opinion and for such further proceedings as may be needed after the expert has rendered an opinion.

So ordered.


Connghan's Monaghan’s motion to withdraw her guilty plea was based on the grounds that (1) there is substantial evidence that her former boy friend inflicted the fatal injuries on Conaghan’s son; (2) to the extent that she may have contributed to her son’s death she suffered from battered woman syndrome and lacked the competency to plead voluntarily; and (3) that plea was the product of intimidation and coercion and therefore not voluntary. She also *106filed a motion to receive funds for an independent psychiatric examination or examinations pursuant to G. L. c. 261, §§ 27A-27G, which was denied. See Commonwealth v. Davis, 410 Mass. 680, 684 (1991). Conaghan also requested a court-ordered psychiatric examination or examinations pursuant to G. L. c. 123, § 15 (a), which was denied. On appeal she argues that it was error to deny her request for an examination or examinations pursuant to G. L. c. 123, § 15 (a).


General Laws c. 123, § 15 (a), reads in pertinent part: “Whenever a court of competent jurisdiction doubts whether the defendant in a criminal case is competent to stand trial or is criminally responsible by reason of mental illness or mental deficit...” (emphasis supplied). "


These punishments began shortly after one Paul Haynes moved in with Conaghan.


The motion judge was not the trial judge. The trial judge had retired prior to the filing of the motion for a new trial. The motion judge thus did not see Conaghan at the time of the plea. Cf. Commonwealth v. Robbins, 431 Mass. 442, 447 (2000).


These are the same fictitious names used in the Appeals Court opinion.


Conaghan turned herself in to the police on or about May 6, 1992. Conaghan pleaded guilty in September, 1992, and the letters stopped in October, 1992.


We note that Conaghan did not come forward until two years and eight months after Haynes’s trial.


We reject the Commonwealth’s argument that G. L. c. 123, § 15 (a), only goes to mental defect or illness. The words of the statute clearly include mental competency.